Appeal by the defendant from a judgment of the Supreme Court, Kings County (R. Goldberg, J.), rendered February 3, 1993, convicting him of robbery in the second degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant Bobby Coleman was one of two men who took part in the robberies of three victims (see, People v Ayers, 215 AD2d 675 [decided herewith]).
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Lazarcheck, 176 AD2d 691). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily *684questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]).
The defendant’s sentence was not excessive (see, People v Suitte, 90 AD2d 80).
We have considered the defendant’s remaining contention and find it to be without merit. Bracken, J. P., Pizzuto, Santucci and Friedmann, JJ., concur.